             IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION                              Pii jPrC




UNITED STATES OF AMERICA,
                                      )
V.                                    )           Case No. CR419-125


MAURICE SPEAKS,

                   Defendant.


                                     ORDER




     Brian Joseph Huffman, Jr. counsel of record for defendant

Maurice Speaks in the above-styled case has moved for leave of

absence    and    for   stand-in   counsel.   The    Court   is   mindful   that


personal    and    professional     obligations   require    the    absence    of

counsel on occasion. The Court, however, cannot accommodate its

schedule to the thousands of attorneys who practice within the

Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and              trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.

     Defendant's request for stand-in counsel for the Change

of Plea hearing that was set for October 21, 2019 is DISMISSED

AS MOOT.         The    Change   of Plea   hearing    has    been   reset for
October 15, 2019 0 11:00 a.m.



    SO ORDERED this             of October 2019




                           WILLIAM T. MOORE KJRw     JUDGE
                           UNITED    STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
